          Case 1:19-cv-11029-JCB Document 2 Filed 05/01/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ACE AMERICAN INSURANCE COMPANY,                    )
as subrogee of Black Watch Alliance LLC            )
                                                   )
                        Plaintiff,                 )
vs.                                                )
                                                   )
F-V Mirage, LLC and Glenn Pachico,                 )
                                                   )
                        Defendants.                )


                         CORPORATE DISCLOSURE STATEMENT
       Pursuant to F.R.C.P. 7.1, the plaintiff, Ace American Insurance Company, makes the

following disclosure:

       ACE American Insurance Company is a wholly owned subsidiary of ACE INA Holdings

Inc., a Delaware holding company. The ultimate, indirect parent company of ACE American

Insurance Company and ACE INA Holdings Corporation is Chubb Limited, a Swiss corporation

that is publicly traded on the New York Stock Exchange under the ticker symbol “CB.” Chubb

Limited is the only entity within the Chubb Group of Companies that is traded on any public

exchange. No publicly held corporation other than Chubb limited directly or indirectly owns

10% or more of the stock of ACE American Insurance Company.

                                            For the Plaintiff,
                                            ACE American Insurance Company,
                                            By its attorney,

                                            /s/ Paul F. Cavanaugh
                                            _______________             __
                                            Paul F. Cavanaugh, BBO# 561158
                                            Daly Cavanaugh LLP
                                            27 Mica Lane - Suite 202
                                            Wellesley, MA 02481-1741
                                            Tel. 781-237-0600
                                            Fax. 781-237-6010
DATED: April 26, 2019                       Email: pfc@dalylaw.com
